                             CASE 0:18-cr-00251-DWF-KMM Document 40 Filed 05/01/19 Page 1 of 1

                                      IN THE UNITED STATES DISTRICT COURT
                                               FOR THE DISTRICT OF MINNESOTA

                                                      PLEA HEARING
UNITED STATES OF AMERICA,                                                COURT MINUTES
                                                                   Case Number: CR 18-251 DWF/KMM
                                      Plaintiff,
   v.                                                       Date:                  May 1, 2019
                                                            Court Reporter:        Lynne Krenz
Chase Macauley Alexander,                                   Courthouse:            St. Paul
                                                            Courtroom:             7D
                                      Defendant.            Time Commenced:        10:59 AM
                                                            Time Concluded:        11:51 AM
                                                            Sealed Hearing Time:   0
                                                            Time in Court:         52 Minutes

Before Donovan W. Frank, United States District Judge, at St. Paul, Minnesota.

APPEARANCES:
 For Plaintiff: Laura M. Provinzino, Assistant United States Attorney
 For Defendant: Shannon R. Elkins, x FD


PROCEEDINGS:
   x Change of Plea Hearing.

   x PLEA:
         x Guilty as to Count(s) 4 of the Indictment
   x     Presentence Investigation and Report requested.
   x     Defendant remanded to the custody of the U.S. Marshal.




                                                                                   s/L. Sampson
                                                                                   Signature of Courtroom Deputy




M:\templates\CR Trial - Art III wpt                                                                  Template Updated 11/29/11
